the president pronounced the court’s opinion-
The court, without deciding that this case is within reach of the doctrine laid down in the case of Gordon v. Frazier, in 2d Washington, is of opinion, that the facts in the record sufficiently prove that the appellant was a defendant in both actions. íhe only proof to the contrary is the endorsements on the writs, that they were not to be served on him. The declarations,- which are presumed to have been drawn after the issuing of the writs, both include him as a defendant in the suits. The record states that he appeared by counsel and pleaded : the recognizance of special bail includes him; and it cannot be presumed without his consent: the judgments of the court include him ; whether rightfully or not, (admitting him to have appeared as a defendant,) it is not noto, upon motion, proper to decide, The court is therefore of opinion that the judgment of the Superior Court be affirmed.